Citation Nr: 0408939	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  97-29 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for status post fracture 
of six left ribs, with scoliosis and mid-back pain, currently 
rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from October 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that continued the 20 percent 
evaluation for status post fracture of six broken left ribs, 
with scoliosis and mid-back pain.


FINDINGS OF FACT

1.  Appellant had a motor vehicle accident while in service.  
Appellant was subsequently medically discharged for chronic 
left intercostal nerve neuralgias, secondary to fractured 
ribs.

2.  Residuals of appellant's fractured ribs consist of the 
following pathologies:  scoliosis, mid-back pain, intercostal 
neuralgia, traumatic midthoracic arthritis, and thoracic 
myositis.

3.  The residuals of appellant's fractured ribs are currently 
manifested by moderately severe cervical and thoracic muscle 
pain, and by diminished range of motion of the dorsal spine.


CONCLUSION OF LAW

Schedular criteria for a rating in excess of 20 percent for 
status post fracture, six fractured left ribs, with scoliosis 
and mid-back pain, have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3,4.6, 4.7, 4.40, 4.41, 4.71a, Diagnostic Codes 5291 and 
5320 (2003); 68 Fed Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 5235 et seq.).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased rating was received in July 1996.  RO reviewed 
appellant's condition and continued the previous rating; a 
rating decision in November 1996 detailed the evidence 
consulted in making the decision.  A statement of the case 
(SOC) in August 1997 and a supplemental statement of the case 
(SSOC) in December 1997 detailed the evidence on file and 
described the appellate process.  In June 2002, RO sent 
appellant a VCAA letter that described the provisions of the 
VCAA and advised appellant of the development still being 
pursued by VA.  An additional SSOC in November 2003 provided 
an update on evidence on file.  

The Board notes that the "notification" provisions of the 
VCAA pertain primarily to notification of the evidence 
required to substantiate an initial claim for benefits.   In 
cases of claims for increased rating, such as this one, 
entitlement to benefits has already been established, and 
"duty to notify" is relatively easier, since the only 
evidentiary issue is that pertaining to the veteran's current 
degree of disability for rating purposes.  The Board is aware 
of no additional outstanding evidence that would be relevant 
to the issue of increased disability rating, and therefore 
holds that the notification requirements of the VCAA have 
been satisfied in regard to the claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records, as well as treatment records from 
several private medical providers.  Further, subsequent to 
the claim for increased rating in July 1996 the RO has 
afforded appellant three VA medical rating examinations 
(August 1996, July 2002, and June 2003) for the specific 
purpose of verifying appellant's current disability for 
rating purposes.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to the issue of 
establishing appellant's current level of disability.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant suffered injuries in a motor vehicle accident in 
1980 while he was in service.  The accident resulted in 
posterior fractures to left ribs 2 through 7, a comminuted 
fracture of the left clavicle, left hemopneumothorax, and 
severe left pulmonary contusion.  Appellant's separation 
physical notes the following residuals: left clavicle 
deformity and mild scoliosis.  Appellant was discharged from 
service in 1980 because he was unable to physically perform 
his duties.  The specific diagnosis cited by the Navy Medical 
Board for appellant's discharge was "chronic intercostal 
nerve neuralgias, left, secondary to fractured ribs."

Appellant received VA medical treatment for back pain in 
September 1981.  The orthopedic examiner was unable to 
account for appellant's back pain since the X-rays were 
essentially normal.  Since appellant had been discharged for 
"chronic intercostal nerve neuralgias" he was referred to 
the VA neurosurgery unit. The neurosurgery impression was 
paravertebral muscle spasm left and right, but no findings of 
radiculopathy or intercostal nerve involvement.

Appellant underwent a VA medical examination in December 
1981.  The examiner's diagnosis was: (1) history of fractured 
6 left ribs, paradorsal area, clinically healed without 
evident deformity, residual; (2) history of status 
postoperative drainage of left pleura, for hemo-pneumothorax; 
(3) history of closed fracture left clavicle, with clinical 
healing with mild deformity (callus) but without other 
residual; (4) history of chronic intercostal neuralgia, 
without objective evidence thereto.

Appellant underwent another VA medical examination in 
December 1985.  The examiner found normal range of motion in 
the upper and lower extremities, as well as the cervical and 
lumbar spine.  There was no evidence of paraspinal muscle 
spasm.  There was some evidence of tenderness in the mid-
scapular area and lower back.  X-rays of the thoracic and 
lumbar spine from October 1985 were within normal limits.  

Appellant received VA hospital treatment in February 1986, 
during which a transcutaneous electrical nerve stimulation 
(TENS) unit was installed.  Appellant was noted to have 
chronic back pain involving the upper thoracic and 
lumbosacral area, without associated neurological symptoms.  
Physical examination was essentially normal except for some 
tenderness in the mid-thoracic spine and over the lumbosacral 
area.  There was some mild paraspinal spasm.  Active range of 
motion was present in all extremities, but the spine was 
limited because of pain.  X-rays showed a S-shaped scoliosis 
with upper convexity to the left, no misalignment in the 
vertebral body, the presence of old healed fractures of the 
left ribs close to the costovertebral articulation, and mild 
rotational scoliosis of the lumbosacral spine convex to the 
left with reservation of lordosis.

Appellant underwent another VA medical examination in July 
1986.  The examiner noted that appellant walked in a very 
erect and stiff position, and ambulated and turned very 
slowly.  Appellant had full range of motion in the cervical 
spine.  Appellant had a scoliosis that was convex to the 
right in the lower thoracic area and his mid to lower 
thoracic vertebrae were tender to palpation directly over the 
bone.  He had no appreciable tenderness or spasm in the 
lumbosacral area.  He was able to flex his lumbar spine 
forward to 90 degrees and extend it to 15 degrees.  He could 
flex 30 degrees to the left, 30 degrees to the right, and 
rotate 30 degrees in both directions; however, these 
movements caused him pain and her performed them very slowly.  
Appellant had an irregular clavicle on the left, but it was 
nontender and asymptomatic.

The original rating decision, of September 1986, assigned a 
disability rating of 20 percent for status post fracture 6 
left ribs, with scoliosis and chronic mid-back pain.  The 
same rating decision granted service connection for fractured 
left clavicle (not compensable), left pneumothorax (not 
compensable), and status post laceration to left parietal 
area (not compensable).  The rating was not appealed within a 
year and thus became final.

Appellant submitted a request for increased rating in October 
1987.  Appellant enclosed a statement by Dr. B.B., a private 
physician.  Dr. B.B. stated that appellant had found it 
progressively harder to do manual labor, and sometimes missed 
work due to his back condition.  Appellant's then-current 
symptoms were upper back pain and numbness in the legs.  X-
rays taken by another provider reportedly revealed arthritis 
in the dorsal spine.  Physical examination showed appellant 
could flex his back approximately 45 degrees.  There was 
spasm in the lumbar muscles, and pain and tenderness over the 
upper and mid dorsal areas.  The impression was traumatic 
arthritis of the upper back that progressively got worse.  
Appellant was then unable to lift and carry more than 25 
pounds, to perform repetitive bending, to walk for more than 
two hours, or to sit for more than 45 minutes.  Dr. B.B. 
expressed the opinion that appellant was more than 20 percent 
disabled, perhaps 40 percent.  

Appellant underwent a VA medical examination in March 1988.  
The examiner noted no residuals from the fractured clavicle 
or the head laceration.  However, appellant complained of 
chronic pain in the upper back and the lumbosacral region 
since the MVA.  The pain was described as a dull aching pain 
with occasional sharp shooting pains in the back itself.  On 
examination, appellant's lumbar lordosis was abnormally 
straightened and he had difficulty with all motions in his 
back, being reluctant to move because of pain.  Appellant was 
limited to 20 degrees flexion and could not hyperextend, 
bend, or twist.  There was no tenderness over the back or rib 
cage.  An X-ray showed calcified callus formation and bony 
healing with some deformity on the old, healed rib fractures.  
RO reviewed the results of the VA medical examination and 
issued a rating decision in May 1988 that continued the 
previous 20 percent rating.

Appellant underwent a periodic VA rating evaluation in May 
1990.  Appellant complained of a constant dull ache in the 
spinal area, mostly between the shoulder blades.  The pain 
tended to fluctuate in severity but did not radiate.  The 
pain was somewhat accentuated by excessive bending, lifting 
of heavy objects, and prolonged standing or sitting.  The 
pain in the thoracic spine area frequently interfered with 
appellant's job performance, and appellant reported that he 
had lost five days from work in 1989 as a result.  The 
examiner noted that appellant had received inpatient 
treatment at the VA medical center in February 1986, at which 
time he had been diagnosed with intercostal neuralgia as a 
cause of the midthoracic spine pain.  On examination, there 
was mild tenderness on deep palpation of the midthoracic 
spinal area.  There was no muscle spasm or atrophy.  Range of 
motion of the lumbar spine was forward flexion 0 to 60 
degrees, backward extension was 0 to 30 degrees, lateral 
flexion was 0 to 35 degrees, and rotation was 0 to 30 
degrees; accordingly, there was limitation of motion only on 
flexion.  Appellant was able to stand and walk on toes and 
heels.  Appellant could squat completely but experienced a 
moderate degree of pain while doing so.  Neither the valsalva 
maneuver nor straining accentuated the pain in the 
midthoracic region.  X-ray of the thoracic spine showed an S-
shaped scoliosis with upper convexity toward the left, and 
healed fractures close to the costovertebral articulations.  
The examiner diagnosed moderate midthoracic back pain 
possibly due to intercostal neuralgia as well as scoliosis of 
thoracic spine resulting in limitation of range of motion on 
spine flexion.  RO reviewed the results of the VA medical 
examination and issued a rating decision in July 1990 that 
continued the previous rating of 20 percent.

Appellant submitted the instant claim for increased 
disability rating in July 1996, asserting that his back pain 
has increased and has spread into his neck, and that use of 
the arms and shoulders irritates the existing condition.

Appellant cited a number of private (non-VA) medical 
treatments in support of his claim for increased rating.  An 
outpatient service report from Dr. P.M.L. in July 1992 notes 
right arm pain and diagnoses tendonitis.  An outpatient 
service report from Dr. P.M.L. in September 1992 notes the 
presence of chronic thoracic arthritis with a flare-up that 
had apparently been aggravated at work; prescribed treatment 
was pain medication and continued use of the Transcutaneous 
Electrical Nerve Stimulation (TENS) unit for his back pain.  
A visit report by Dr. F.V. in August 1993 notes "thoracic 
myositis" aggravated by work.  A visit report by Dr. J.S. in 
August 1994 notes left shoulder pain possibly related to the 
fractured left clavicle; this was the first incident of left 
shoulder pain since the accident in 1980.  A visit report by 
Dr. J.S. in January 1995 notes a reported increased 
difficulty in working capacity over the preceding 15 years, 
and assesses "chronic thoracic arthritis."  A visit report 
by Dr. F.V. dated October 1995 notes complaints of back pain, 
knee pain, and shoulder pain; Dr. F.V. noted decreased range 
of motion in all fields and assessed "status post motor 
vehicle accident (MVA) with chronic back pain" and "chronic 
thoracic myositis."  

The most comprehensive private medical note is a visit report 
by Dr. P.L. dated December 1995. Dr. P.L. notes that 
appellant has a history of chronic thoracic myositis relating 
to his MVA, for which appellant has been receiving treatment 
by VA.  Appellant's symptoms had intensified, and VA's advice 
to increase the strength of the TENS unit was ineffective (in 
fact, increasing the strength of the TENS unit caused 
irritation to the back).  Appellant was in no apparent 
distress at the time of the examination, but complained that 
without pain relief he is unable to work.

VA clinical records from May 1996 show appellant complained 
that pain between his shoulder blades had worsened since his 
return to work; a VA consultation sheet from the same month 
notes "chronic thoracic pain likely secondary to 
Degenerative Joint Disease (DJD) and old rib fracture."  A 
VA clinical note from June 1996 records persistent pain and 
stiffness between the shoulder blades, becoming worse with 
activity.  A VA X-ray of the cervical spine in June 1996 
notes evidence of spondylosis but no evidence of frank 
herniation or compression.  A VA X-ray of the left shoulder 
in August 1996 found an old fracture of the left clavicle but 
found no bony or joint abnormalities, and no current acute 
fracture or dislocation. A VA X-ray of the thoracic spine in 
August 1996 found minimal to moderate scoliosis of the dorsal 
spine with convexity toward the left and mild DJD in the form 
of lateral and anterior marginal osteophytes, but the 
paraspinal line was intact and there was no evidence of 
compression fracture.   

Appellant underwent a VA medical examination in August 1996.  
The examiner noted a complaint of chronic thoracic spine area 
pain between the shoulder blades since 1980.  In the two 
years preceding the examination, the pain had been changing 
character and was becoming worse with movement of the upper 
extremities.  Appellant's new complaint was pain between the 
shoulder blades, with stiffness of the thoracic area and 
difficulty of movement of the right shoulder.  The TENS unit 
was becoming less effective.  X-ray of the thoracic vertebral 
spine showed degenerative arthritis of the thoracic 
vertebrae.  MRI of the cervical spine showed osteoarthritic 
changes in the mid-cervical spine without herniation or 
compression of the thoracic spinal cord.  The examiner found 
scoliosis of the thoracic spine.  In regard to the back, the 
examiner found paravertebral muscle spasm and objective 
evidence of pain on motion in the mid-thoracic area, as well 
as tenderness on percussion.  Range of motion of the back was 
forward flexion of 0 to 50 degrees, backward extension of 0 
to 30 degrees, lateral flexion of 0 to 30 degrees, rotation 
of 0 to 30 degrees, and straight leg raising was negative 
bilaterally.   RO considered this examination, and issued a 
rating decision in November 1996 continuing the previous 
rating of 20 percent.

Appellant underwent a VA physical examination in November 
1997.  At the time, appellant complained of stiffness in the 
upper back between the shoulder blades and neck, which tended 
to become worse by physical activity and by cold weather.  
Appellant also complained of migratory pain in both 
shoulders.  The examiner noted normal flexion and lateral 
rotation of the neck without any significant increase in pain 
complaints, although some stiffness in terminal range of 
motion.  There was tenderness on palpation of the C-7 
vertebral body.  Shoulder examination showed normal range of 
motion throughout.  

Appellant underwent another VA physical examination in April 
1999.  At the time, appellant complained of sharp neck pain 
and tingling and numbness of the fingers of the left hand.  
The examiner found good range of motion of the neck, with 
normal flexion, extension, lateral rotation, and lateral 
flexion.  There was mild stiffness at the end of range of 
motion, and tenderness about the C-7 and T-1 level.  Spurling 
test was negative bilaterally.  Appellant had full bilateral 
range of motion of the shoulders.  

Appellant underwent another VA physical examination in 
January 2000.  At the time, appellant complained of low back 
pain of five days' duration.  The pain was associated with 
physical exertion but had progressively increased since its 
onset.   The pain was manifest by achiness and stiffness in 
the lower back.  Back examination revealed diminished forward 
flexion and extension.  Flexion was limited to approximately 
40 degrees and extension was limited to approximately 10 
degrees.  Straight leg raising was negative to 90 degrees 
bilaterally.  No appreciable weakness of the lower 
extremities was noted.  The impression was probable lumbar 
strain.

Appellant underwent a VA physical examination in July 2002.  
The examiner noted the history of an MVA while in service, 
and noted that appellant's back pain had reportedly 
progressively worsened to now involve the shoulder, knees and 
ankles as well.  Appellant complained of pain and stiffness, 
and said that he could sit and drive but was subject to 
cramping in the lower legs and stiffness after sitting for a 
long period.  On a scale of 1 to 10, appellant's level of 
pain was 2 on a good day and 8 on a bad day.  Appellant had 
normal gait and was observed to rise and sit with fluid 
motion.  Appellant had full range of motion in all joints.  
Neck forward flexion was to 30 degrees, backward extension to 
20 degrees, and lateral bend to 15 degrees in each direction.  
Waist motion was forward bend of 60 degrees, extension to 20 
degrees, and bilateral torque of 20 degrees.  The shoulders 
had full range of motion, full extension and flexion with no 
limitation related to pain or ankylosis.   Hips, knees, and 
ankles had full range of motion with no particular increase 
or decrease of pain with any modality.  Diagnosis of the bone 
and joint examination: traumatic arthritis of the lower spine 
with full range of motion on exam; pain well controlled with 
medication; the onset of the traumatic arthritis was motor 
vehicle accident while on active duty.

Appellant underwent treatment by Dr. T.S.E., a private 
physician, in August 2002 through February 2003 for right 
shoulder pain, low back pain, and knee pain; appellant 
submitted the treatment records as evidence of the spread of 
the residuals of his service-connected disability.  The 
procedure performed by Dr. T.S.E. was a subacromial 
decompression of the right shoulder.  The preoperative 
diagnosis was acromioclavicular joint arthritis in the right 
shoulder; there is no opinion in the treatment records 
linking the right shoulder arthritis to appellant's service-
connected left rib fractures or his service-connected left 
clavicle fracture.  

Appellant's most recent medical examination of record is a VA 
medical examination conducted in June 2003.  The examiner had 
the C-file and medical records available for review.  The 
examiner noted that appellant's current symptoms are similar 
to those at the time of the initial injury: pain in the upper 
back with little relief from medication or the TENS unit.  
The examiner noted that excessive use of the TENS unit had 
resulted in excoriations of hyperpigmented areas.  Appellant 
reported that his pain is 8/10 most of the time, although it 
can get as low as 2/10 on a good day.  Appellant gets fair-
to-good results from oral pain medication.  Sitting and 
standing appear to aggravate appellant's symptoms, and he 
uses the TENS unit daily to loosen up before work.  Appellant 
states that he has given up recreational pursuits because of 
pain in the thoracic spine at the site of the rib fractures, 
but he continues to work steadily.  On physical examination, 
the examiner found kyphoscoliosis of the thoracic spine, with 
the top of the "S" facing right.  The rib fractures appear 
to have healed.  Palpation of the cervical and lumbar spine 
revealed no tenderness or spasm.  Appellant's gait was 
described as slow, steady, upright and rigid, with muted 
associative movement.  The thoracic spine was noted to have a 
range of motion of 60 degrees total flexion to extension; 
appellant can achieve 20-degree forward flexion and 10 degree 
extension for a 30/60 range.  The examiner found that range 
of motion and function were not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  Neurological 
examination was normal.  Diagnosis: "Thoracic spine pain, 
diminished range of motion, stable since 1980, related to rib 
fractures at the site of juncture of the thoracic spine.  He 
is adamant in his belief that his current state of aches and 
pains in almost every joint due to DJD is consequent to the 
MVA - but there is no substantial medical evidence for this 
to be the case." 

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly reviewed all medical evidence pertaining to 
appellant's disability, but places the greatest probative 
value on the most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2003).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Estaban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2003).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.   Estaban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Appellant contends that the residuals of his back pain have 
spread to other areas of his body, such as the neck, right 
shoulder, lower back, knees, and ankles.  There is medical 
evidence to the contrary in the form of the June 2003 opinion 
of the VA medical examiner: "[appellant] is adamant in his 
belief that his current state of aches and pains in almost 
every joint due to DJD is consequent to the MVA - but there 
is no substantial medical evidence for this to be the case."  
As a layperson, appellant is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub. nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S.Ct. 404 (1998).  The Board 
accordingly looks to the entire file for competent medical 
evidence of the symptoms that can be shown to be residual to 
the service-connected disability.

The actual residuals of the fractured ribs, as documented by 
the medical evidence in the file, include the following: (1) 
scoliosis, as documented in the rating decision and the VA 
medical examination of June 2003; (2) mid-back pain, as 
documented in the rating decision and the VA medical 
examination in June 2003; (3) intercostal neuralgia, as 
documented in service medical records; (4) traumatic 
midthoracic arthritis, as documented by Dr. B.B. in October 
1987 and by the VA medical examiner in July 2002; (5) 
thoracic myositis, as documented by Dr. F.V. in October 1995 
and by Dr. P.L. in December 1995; and, (6) limited range of 
motion, as documented by the VA medical examination of June 
2003.  

The alternative ratings in this case include injury to the 
ribs, muscle injury, neuralgia, traumatic arthritis, and 
injury to the spine.   

Injuries to the ribs are rated under 38 C.F.R. § 4.71a, 
Diagnosis Code 5297 (2003).  Rating higher than 20 percent 
requires the removal of three or four ribs.  Since appellant 
has lost no ribs at all, a higher rating is not available 
under this diagnosis code.

Muscle injuries to the cervical and thoracic region, as 
distinct from injuries to the spine itself, are rated under 
38 C.F.R. § 4.73, Diagnosis Code 5320 (2003).  These criteria 
are for damage to muscles, usually as a result of a missile 
injury.  There is no showing of muscle damage here, so these 
criteria are not for application. 

Review of the record reveals no significant neurological 
symptoms that would warrant a compensable rating.  Thus, a 
separate neurological rating is not warranted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar 24, 
1997).  In this case, the rating schedule for diseases and 
injuries of the spine, and for intervertebral disc syndrome, 
was changed on September 26, 2003.  The Board must 
accordingly determine whether the former schedule or the new 
schedule is more favorable to the appellant.

Old rating schedule (pre-September 26, 2003) - 38 C.F.R. 
§ 4.71a (2003)

Appellant's spine is not fractured or ankylosed, and 
appellant has not been diagnosed with intervertebral disc 
syndrome.  Therefore, the only appropriate spinal diagnosis 
codes are those for limitation of motion or strain.  

Under Diagnosis Code 5291 (limitation of motion, dorsal 
spine) there is no rating higher than 10 percent.  

Under Diagnosis Code 5295 (lumbosacral strain), rating of 20 
percent disabling, appellant's current level, requires 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  
Rating of 40 percent, the next highest rating, requires 
evidence of listing of the entire spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these factors with abnormal mobility on 
forced motion.  Applying the results of appellant's most 
recent medical examination results in continuation of the 20 
percent disability rating, since  appellant's current 
disability more closely approximates the lower rating level.  

New rating schedule effective September 26, 2003 - 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003)

Changes to the rating schedule effective September 26, 2003, 
provide a single set of criteria for conditions of the spine 
formerly rated under Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the formula for rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the new rating schedule, the criteria for a disability 
rating of 20 percent, appellant's current rating, are as 
follows: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion for 
the thorocolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a rating of 30 percent, the next higher level, 
are as follows: forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.

As noted above, appellant's most recent VA medical 
examination made the following observations: kyphoscoliosis 
of the thoracic spine; gait slow, steady, upright and rigid, 
with muted associative movement; thoracic spine range of 
motion 60 degrees total flexion to extension; forward flexion 
20 degrees; extension 10 degrees; range 30/60.  Application 
of these observations to the new schedular criteria results 
in a continued evaluation of 20 percent disabling, since 
appellant's condition does not more closely approximate the 
higher rating level.

Under the new rating schedule, any associated objective 
neurological abnormalities, including but not limited to 
bowel or bladder impairment, may be evaluated separately 
under an appropriate diagnosis code.  68 FR 51443, Note 1 
(August 27, 2003) (emphasis added).  In this case, there is 
no objective evidence of any neurological abnormality.  
Neuralgia was cited as the underling reason for appellant's 
medical discharge, but neither VA nor private medical records 
subsequent to discharge cite neuralgia as a pathology 
contributing to appellant's disability, and in fact several 
VA medical examinations specifically find that there is no 
neurological abnormality.  Separate rating for neurological 
abnormality is accordingly not appropriate in this case. 

Arthritis is rated under 38 C.F.R. § 4.71a, Diagnosis Code 
5003 [traumatic arthritis] and Diagnosis Code 5010 
[degenerative arthritis].  These criteria state that the 
condition is to be rated on the basis of limitation of motion 
of the specific joint or joints involved.  Where the 
diagnostic code applicable to the disability is not based on 
limitation of motion, a separate rating may be assigned if 
arthritis results in an additional disability due to the 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see 
also Hicks v. West, 8 Vet. App. 417 (1995).  In this case, a 
separate rating for arthritis is not available, since the 
diagnostic codes applicable to the disability (muscle damage 
to the cervical and thoracic region, and injury to the spine 
under either the old or new criteria) are themselves based on 
limitation of range of motion, and a separate rating for 
arthritis would accordingly constitute pyramiding.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, supra, at 592.   
Also, functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2003).  In the 
VA medical examination of June 2003, the examiner 
specifically noted that there is no additional limitation of 
range of motion due to pain, weakness, fatigue, or lack of 
endurance; objectively, there was no tenderness or spasm on 
palpation.  Separate rating for pain would accordingly 
constitute pyramiding and is not appropriate in this case.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the record does not show that appellant has required frequent 
periods of hospitalization due to his service-connected 
injury, and appellant told the VA medical examiner in June 
2003 that he continues to work steadily.  The Board therefore 
finds that extraschedular rating is not appropriate in this 
case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to a rating in excess of 20 percent for 
status post fracture, left six ribs, with scoliosis and mid-
back pain.


	(CONTINUED ON NEXT PAGE)




ORDER

Increased rating for status post fracture, six left ribs, 
with scoliosis and mid-back pain, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



